

Exhibit 10.01
 

 
SOUTHWEST GAS CORPORATION
2006 RESTRICTED STOCK/UNIT PLAN
 
1. Purposes of the Plan.  The purpose of this Plan is to promote the success of
the Company by providing an additional means through the grant of Awards to
attract, motivate, retain and reward key Employees, including Officers of the
Company, with incentives for high levels of individual performance and improved
financial performance of the Company and to attract, motivate, and retain
experienced and knowledgeable independent Directors.
 
2. Definitions.  The following definitions shall apply as used herein and in the
individual Award Agreements except as defined otherwise in an individual Award
Agreement.  In the event a term is separately defined in an individual Award
Agreement, such definition shall supercede the definition contained in this
Section 2.
 
(a) “Administrator” means the compensation committee of the Board or such other
Committee appointed to administer the Plan, consisting of independent members of
the Board.
 
(b) “Applicable Laws” means the legal requirements relating to the Plan and the
Awards under applicable provisions of federal securities laws, state corporate
and securities laws, the Code, the rules of any applicable stock exchange or
national market system, and the rules of any non-U.S. jurisdiction applicable to
Awards granted to residents therein.
 
(c) “Award” means the grant of Restricted Stock or Restricted Stock Units under
the Plan.
 
(d) “Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.
 
(e) “Board” means the Board of Directors of the Company.
 
(f) “Cause” means (i) a material act of theft, misappropriation, or conversion
of corporate funds committed by the Grantee, or (ii) the Grantee’s demonstrably
willful, deliberate, and continued failure to follow reasonable directives of
the Board or the Chief Executive Officer of the Company which are within the
Grantee’s ability to perform.  Notwithstanding the foregoing, for the 24-month
period following a Change in Control Event, the Grantee shall not be deemed to
have been terminated for Cause unless and until: (1) there shall have been
delivered to the Grantee a copy of a resolution duly adopted by the Board in
good faith at a meeting of the Board called and held for such purpose (after
reasonable notice to the Grantee and an opportunity for the Grantee, together
with his or her counsel, to be heard before the Board), finding that the Grantee
was guilty of conduct set forth above and specifying the particulars thereof in
reasonable detail; and (2) if the Grantee contests such finding (or a conclusion
that he or she has failed to timely cure the performance in response thereto),
the arbitrator, by final determination in an arbitration proceeding pursuant to
Section 17 hereof, has concluded that the Grantee’s conduct met the standard for
termination for Cause above and that the Board’s conduct met the standards of
good faith and satisfied the procedural and substantive conditions of this
Section 2(f) (collectively, the “Necessary Findings”).  The Grantee’s costs of
the arbitration shall be advanced by the Company and shall be repaid to the
Company if the arbitrator makes the Necessary Findings.
 
1

--------------------------------------------------------------------------------


(g) “Change in Control Event” means any of the following:
 
(i) The dissolution or liquidation of the Company, other than in the context of
a transaction that does not constitute a Change in Control Event under clause
(ii) below.
 
(ii) A merger, consolidation, or other reorganization, with or into, or the sale
of all or substantially all of the Company’s business and/or assets as an
entirety to, one or more entities that are not Subsidiaries or other affiliates
(a “Business Combination”), unless (A) as a result of the Business Combination
at least 50% of the outstanding securities voting generally in the election of
directors of the surviving or resulting entity or a Parent thereof (the
“Successor Entity”) immediately after the reorganization are, or will be, owned,
directly or indirectly, by shareholders of the Company immediately before the
Business Combination; and (B) at least 50% of the members of the board of
directors of the entity resulting from the Business Combination were members of
the Board at the time of the execution of the initial agreement or of the action
of the Board approving the Business Combination.  The shareholders before and
after the Business Combination shall be determined on the presumptions that (x)
there is no change in the record ownership of the Company’s securities from the
record date for such approval until the consummation of the Business
Combination; and (y) record owners of securities of the Company hold no
securities of the other parties to such reorganization.
 
(iii) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than an Excluded Person, becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities entitled to then vote
generally in the election of Directors of the Company, other than as a result of
(A) an acquisition directly from the Company, (B) an acquisition by the Company,
(C) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or a Successor Entity, or an acquisition by any entity
pursuant to a transaction which is expressly excluded under clause (ii) above.
 
(iv) During any period not longer than twelve consecutive months, individuals
who at the beginning of such period constituted the Board cease to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s shareholders, of each new Board member was approved by a vote of
at least three-quarters of the Board members then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved), but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board.
 
(v) Notwithstanding the foregoing, prior to the occurrence of any of the events
described in clause (ii) through (iv) above, the Board may determine that such
an event shall not constitute a Change in Control Event for purposes of the Plan
and Awards granted under it.
 
(h) “Code” means the Internal Revenue Code of 1986, as amended.
 
2

--------------------------------------------------------------------------------


(i) “Committee” means the compensation committee of the Board or such other
committee composed of independent members of the Board.
 
(j) “Common Stock” means the common stock of the Company.
 
(k) “Company” means Southwest Gas Corporation, a California corporation, or any
successor entity that adopts the Plan in connection with a Change in Control
Event.
 
(l) “Continuous Service” means that the provision of services to the Company or
a Related Entity in any capacity of Employee, Director or consultant is not
interrupted or terminated.  In jurisdictions requiring notice in advance of an
effective termination as an Employee, Director or consultant, Continuous Service
shall be deemed terminated upon the actual cessation of providing services to
the Company or a Related Entity notwithstanding any required notice period that
must be fulfilled before a termination as an Employee, Director or consultant
can be effective under Applicable Laws.  A Grantee’s Continuous Service shall be
deemed to have terminated either upon an actual termination of Continuous
Service or upon the entity for which the Grantee provides services ceasing to be
a Related Entity.  Continuous Service shall not be considered interrupted in the
case of (i) any approved leave of absence, (ii) transfers among the Company, any
Related Entity, or any successor, in any capacity of Employee, Director or
consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Related Entity in any capacity of Employee,
Director or consultant (except as otherwise provided in the Award
Agreement).  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.
 
(m)  “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.
 
(n) “Director” means a non-Employee member of the Board or the board of
directors of any Related Entity.
 
(o) “Disability” means as defined under the long-term disability policy of the
Company or the Related Entity to which the Grantee provides services regardless
of whether the Grantee is covered by such policy.  If the Company or the Related
Entity to which the Grantee provides service does not have a long-term
disability plan in place, “Disability” means that a Grantee is unable to carry
out the responsibilities and functions of the position held by the Grantee by
reason of any medically determinable physical or mental impairment for a period
of not less than one hundred and eighty (180) consecutive days.  A Grantee will
not be considered to have incurred a Disability unless he or she furnishes proof
of such impairment sufficient to satisfy the Administrator in its discretion.
 
(p) “Employee” means any person, including an Officer or Director, who is in the
employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance.  The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
 
(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(r) “Excluded Person” means (i) any person described in and satisfying the
conditions of Rule 13d-1(b)(1) under the Exchange Act, (ii) the Company, or
(iii) an employee benefit plan (or related trust) sponsored or maintained by the
Company or the Successor Entity.
 
3

--------------------------------------------------------------------------------


(s) “Grantee” means an Employee or Director who receives an Award under the
Plan.
 
(t) “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
 
(u) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
 
(v) “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
 
(w) “Plan” means this 2006 Restricted Stock/Unit Plan.
 
(x) “Related Entity” means any Parent or Subsidiary of the Company.
 
(y) “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions, and other terms
and conditions as established by the Administrator.
 
(z) “Restricted Stock Units” or “Units” means an Award which may be earned in
whole or in part upon the passage of time or the attainment of performance
criteria established by the Administrator and which may be settled for Shares or
other securities or a combination of Shares or other securities as established
by the Administrator.
 
(aa) “Retirement” means:
 
(i) with respect to Employees, a termination of an Employee’s employment with
the Company or a Related Entity on or after the Employee has attained his or her
early retirement date, normal retirement date, or deferred retirement date as
defined in the Retirement Plan for Employees of Southwest Gas Corporation, as
amended and in effect from time to time.
 
(ii) with respect to non-Employee Directors, a termination of a Director’s
service to the Company or a Related Entity as a Director on or after his or her
“normal retirement date” which is the earlier of the first day of the month
following the month in which the non-Employee Director (A) reaches age
seventy-two (72), or (B) has completed at least ten (10) years of service (in
the aggregate) to the Company or a Related Entity as a Director.
 
(bb) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.
 
(cc) “Share” means a share of the Common Stock.
 
(dd) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
4

--------------------------------------------------------------------------------


3. Stock Subject to the Plan.
 
(a) Subject to the provisions of Section 9 below, the maximum aggregate number
of Shares which may be issued pursuant to all Awards is 400,000 Shares.  The
Shares to be issued pursuant to Awards may be authorized, but unissued, or
reacquired Common Stock.
 
(b) Any Shares covered by an Award (or portion of an Award) which is forfeited,
canceled or expired (whether voluntarily or involuntarily) shall be deemed not
to have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan.  Shares that actually have been
issued under the Plan pursuant to an Award shall not be returned to the Plan and
shall not become available for future issuance under the Plan, except that if
unvested Shares are forfeited such Shares shall become available for future
grant under the Plan.  During the ten (10) year period following approval of the
Plan by the Company’s shareholders and to the extent not prohibited by the
listing requirements of The New York Stock Exchange (or other established stock
exchange or national market system on which the Common Stock is traded) and
Applicable Law, any Shares covered by an Award, which are surrendered in
satisfaction of tax withholding obligations incident to the vesting of an Award,
shall be deemed not to have been issued for purposes of determining the maximum
number of Shares which may be issued pursuant to all Awards under the Plan,
unless otherwise determined by the Administrator.
 
4. Administration of the Plan.
 
(a) Plan Administrator.
 
(i) Administration with Respect to Covered Employees, Directors and
Officers.  With respect to grants of Awards to Covered Employees, Directors and
Employees who are also Officers or Directors of the Company, the Plan shall be
administered by a Committee designated by the Board, which Committee (A) shall
be comprised solely of two or more Directors eligible to serve on a committee
making Awards qualifying as Performance-Based Compensation and (B) shall be
constituted in such a manner as to satisfy the Applicable Laws and to permit
such grants and related transactions under the Plan to be exempt from
Section 16(b) of the Exchange Act in accordance with Rule 16b-3.  Once
appointed, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board.
 
(ii) Administration Errors.  In the event an Award is granted in a manner
inconsistent with the provisions of this subsection (a), such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.
 
(b) Powers of the Administrator.  Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Administrator hereunder),
and except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:
 
(i) to select the Employees and Directors to whom Awards may be granted from
time to time hereunder;
 
(ii) to determine whether and to what extent Awards are granted hereunder;
 
5

--------------------------------------------------------------------------------


(iii) to determine the number of Shares or Restricted Stock Units to be covered
by each Award granted hereunder;
 
(iv) to approve forms of Award Agreements for use under the Plan;
 
(v) to determine the terms and conditions of any Award granted hereunder;
 
(vi) to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent;
 
(vii) to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan; and
 
(viii) to take such other action, not inconsistent with the terms of the Plan,
as the Administrator deems appropriate.
 
The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board.  Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.
 
(c) Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or as Officers or Employees of the Company or a
Related Entity, members of the Board and any Officers or Employees of the
Company or a Related Entity to whom authority to act for the Board, the
Administrator or the Company is delegated shall be defended and indemnified by
the Company to the extent permitted by law on an after-tax basis against all
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within thirty (30) days after
the institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to defend the same.
 
5. Eligibility.  Awards may be granted to Employees and Directors.  An Employee
or Director who has been granted an Award may, if otherwise eligible, be granted
additional Awards.
 
6. Terms and Conditions of Awards.
 
(a) Designation of Award.  Each Award shall be designated in the Award
Agreement.
 
6

--------------------------------------------------------------------------------


(b) Conditions of Award.  Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule (if any), resale restrictions
applicable to the Shares issued pursuant to Awards, forfeiture provisions and
satisfaction of any performance criteria.  The performance criteria established
by the Administrator may be based on any one of, or combination of, the
following: (i) increase in share price, (ii) earnings per share, (iii) total
shareholder return, (iv) operating margin, (v) operating costs, (vi) gross
margin, (vii) return on equity, (viii) return on assets, (ix) return on
investment, (x) operating income, (xi) net operating income, (xii) pre-tax
profit, (xiii) cash flow, (xiv) revenue, (xv) expenses, (xvi) earnings before
interest, taxes and depreciation, (xvii) economic value added, (xviii) market
share, (xix) gas segment return on equity, (xx) customer to employee ratio,
(xxi) customer service satisfaction, and (xxii) performance of the Company
relative to a peer group of companies and/or relevant indexes.  The performance
criteria may be applicable to the Company and/or any of its individual business
units and may differ from Participant to Participant.  In addition and to the
extent appropriate, the performance criteria will be calculated in accordance
with generally accepted accounting principles, but excluding the effect (whether
positive or negative) of any change in accounting standards and any
extraordinary, unusual or nonrecurring item, as determined by the Committee,
occurring after the establishment of the performance criteria applicable to the
Awards intended to be performance-based compensation.  Each such adjustment, if
any, shall be made solely for the purpose of providing a consistent basis from
period to period for the calculation of performance criteria in order to prevent
the dilution or enlargement of the Participant’s rights with respect to an Award
intended to be performance-based compensation; provided, however, that certain
categories or types of such adjustments can be specifically included (rather
than excluded) at the time the performance criteria are established if so
determined by the Committee.
 
(c) Acquisitions and Other Transactions.  The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for, outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.
 
(d) Separate Programs.  The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.
 
(e) Individual Limit for Restricted Stock and Restricted Stock Units.  For
awards of Restricted Stock and Restricted Stock Units that are intended to be
Performance-Based Compensation, the maximum number of Shares with respect to
which such Awards may be granted to any Grantee in any calendar year shall be
20,000 Shares.  The foregoing limitation shall be adjusted proportionately in
connection with any change in the Company’s capitalization pursuant to Section 9
below.
 
(f) Transferability of Awards.  Awards shall be transferable (i) by will and by
the laws of descent and distribution and (ii) during the lifetime of the
Grantee, to the extent and in the manner authorized by the
Administrator.  Notwithstanding the foregoing, the Grantee may designate one or
more beneficiaries of the Grantee’s Award in the event of the Grantee’s death on
a beneficiary designation form provided by the Administrator.
 
7

--------------------------------------------------------------------------------


(g) Time of Granting Awards.  The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award.
 
7. Taxes.  No Shares shall be delivered under the Plan to any Grantee or other
person until such Grantee or other person has made arrangements acceptable to
the Administrator for the satisfaction of any federal, state, local or non-U.S.
income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares.  Upon the issuance of
Shares, the Company shall withhold or collect from Grantee an amount sufficient
to satisfy such tax obligations, including, but not limited to, by surrender of
Shares covered by the Award sufficient to satisfy the minimum applicable tax
withholding obligations incident to the vesting of an Award.
 
8. Conditions Upon Issuance of Shares.
 
(a) If at any time the Administrator determines that the delivery of Shares
pursuant to an Award is or may be unlawful under Applicable Laws, the vesting or
right to exercise an Award or to otherwise receive Shares pursuant to the terms
of an Award shall be suspended until the Administrator determines that such
delivery is lawful and shall be further subject to the approval of counsel for
the Company with respect to such compliance.  The Company shall have no
obligation to effect any registration or qualification of the Shares under
federal or state laws.
 
(b) As a condition to the exercise or issuance of an Award, the Company may
require the person exercising or receiving such Award to represent and warrant
at the time of any such exercise or issuance that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required by any Applicable Laws.
 
9. Adjustments Upon Changes in Capitalization.  Subject to any required action
by the shareholders of the Company, the number of Shares covered by each
outstanding Award, and the number of Shares which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan, the maximum number of Shares with respect to
which Awards may be granted to any Grantee in any calendar year, as well as any
other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii) any other
transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.”  Except as
the Administrator determines, no issuance by the Company of shares of any class,
or securities convertible into shares of any class, shall affect, and no
adjustment by reason hereof shall be made with respect to, the number of Shares
subject to an Award.
 
10. Change in Control Event.  Except as provided otherwise in an individual
Award Agreement, in the event of a Change in Control Event, each Award which is
at the time outstanding under the Plan automatically shall (i) become fully
vested and be released from any repurchase, forfeiture or transfer restrictions
and (ii) with respect to Restricted Stock Units, be 
8

--------------------------------------------------------------------------------




converted in full to Shares, immediately prior to the specified effective date
of such Change in Control Event, for all of the Shares or Units at the time
represented by such Award.
 
        11. Effective Date and Term of Plan.  The Plan shall become effective
upon its adoption by the Board.  It shall continue in effect for a term of ten
(10) years unless sooner terminated.  Continuance of the Plan shall be subject
to approval by the shareholders of the Company.  Such shareholder approval shall
be obtained in the degree and manner required under Applicable Laws.  Awards may
be granted under the Plan upon its becoming effective, but any Award granted
before shareholder approval is obtained shall be rescinded if shareholders fail
to approve the Plan at the next shareholder meeting that occurs after the Plan
is adopted by the Board.
 
12. Amendment, Suspension or Termination of the Plan.
 
(a) The Board may at any time amend, suspend or terminate the Plan; provided,
however, that no such amendment shall be made without the approval of the
Company’s shareholders to the extent such approval is required by Applicable
Laws.
 
(b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.
 
(c) No suspension or termination of the Plan shall adversely affect any rights
under Awards already granted to a Grantee.
 
13. Reservation of Shares.
 
(a) The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
 
(b) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
 
14. No Effect on Terms of Employment/Consulting Relationship.  The Plan shall
not confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without Cause, and with or without notice.  The ability of
the Company or any Related Entity to terminate the employment of a Grantee who
is employed at will is in no way affected by its determination that the
Grantee’s Continuous Service has been terminated for Cause for the purposes of
this Plan.
 
15. No Effect on Retirement and Other Benefit Plans.  Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation.  The Plan is not a
“Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.
 
9

--------------------------------------------------------------------------------


16. Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
 
17. Arbitration and Litigation.
 
(a) Any dispute, controversy or claim arising out of or in respect to this Plan
(or its validity, interpretation or enforcement) or the subject matter hereof
must be submitted to and settled by arbitration conducted before a single
arbitrator (chosen from a list of arbitrators provided by the American
Arbitration Association with each party hereto taking alternate strikes and the
remaining arbitrator hearing the dispute).  The arbitration will be conducted in
Clark County, Nevada, in accordance with the then current rules of the American
Arbitration Association or its successor.  The arbitration of such issues,
including the determination of any amount of damages suffered, will be final and
binding upon the parties to the maximum extent permitted by law.  The arbitrator
in such action will not be authorized to change or modify any provision of the
Plan.  Judgment upon the award rendered by the arbitrator may be entered by any
court having jurisdiction thereof.  The arbitrator will award reasonable legal
fees and expenses (including arbitration costs) to the prevailing party upon
application therefor.  The parties consent to the jurisdiction of the Supreme
Court of the State of Nevada and of the U.S. District Court for the District of
Nevada for all purposes in connection with arbitration, including the entry of
judgment of any award.
 
(b) Except as may be necessary to enter judgment upon the award or to the extent
required by applicable law, all claims, defenses and proceedings (including,
without limiting the generality of the foregoing, the existence of the
controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrator, the parties and their
counsel, and each of their agents and employees, and all others acting on behalf
or in concert with them.  Without limiting the generality of the foregoing, no
one shall divulge to any third party or person not directly involved in the
arbitration, the contents of the pleadings, papers, orders, hearings, trials, or
awards in the arbitration, except as may be necessary to enter judgment upon an
award as required by applicable law.  Any court proceedings relating to the
arbitration hereunder, including, without limiting the generality of the
foregoing, to prevent or compel arbitration to perform, correct, vacate or
otherwise enforce an arbitration award, shall be filed under seal with the
court, to the extent permitted by law.
 
IN WITNESS WHEREOF, the Company has executed this Amended and Restated Plan
Document effective the 7th day of May 2008.
 

 
SOUTHWEST GAS CORPORATION
     
By:  /s/ JEFFREY W. SHAW
 
Jeffrey W. Shaw, C.E.O.




 
 10

--------------------------------------------------------------------------------

 

APPENDIX A
 


 
Target Award Opportunity for each Grantee
 


 
Position
% of Year-End Base
Salary
Range of Award Grant*
Chief Executive Officer
 
45
22.5 to 67.5
President
 
30
15.0 to 45.0
Executive Vice President
 
25
12.5 to 37.5
Senior Vice President
 
20
10.0 to 30.0
Vice President
 
15
7.5 to 22.5
Other Participants
 
10
5.0 to 15.0
Non-Employee Directors
 
500 Restricted
Stock or Stock Units



 
*      Awards granted pursuant to the Plan will range from 50 to 150 percent of
the target award opportunity for each participant, other than non-Employee
Directors, established for the initial award.  The actual award will be
determined based on the three-year average Management Incentive Plan payout
percentage (MIP Payout Percentage) for the three years immediately preceding the
award determination date.  The threshold to earn an award will be a MIP Payout
Percentage of 90.  The award will increase by five percent for each one
percentage point increase in the MIP Payout Percentage until such percentage
equals 100, then the increase will be reduced to two and one-half percent for
each percentage point increase through 120.
 
*      Awards granted pursuant to the Plan to Directors will be set at 500
Restricted Stock or Stock Units per year.
 
*      Once the Awards are established, they will be converted into Restricted
Stock or Stock Units, based on the closing price of Common Stock on the New York
Stock Exchange on the Award date.
 


 
11

--------------------------------------------------------------------------------




 
Vesting Schedule of Awards:
 
(a)   Awards to Employees.
 
(i) With respect to Awards to Employees, unless otherwise set forth in the Award
Agreement or in an amendment to this Appendix A, the Shares or Units subject to
an Award shall vest and be paid out in Common Stock over a three (3) year period
as follows:  forty percent (40%) of the Shares or Units subject to the Award
shall vest on the 4th of January following the award (Vesting Commencement Date)
and thirty percent (30%) of the Shares or Units subject to the Award shall vest
on each of the second and third anniversaries of the Vesting Commencement Date.
 
(ii) During any authorized leave of absence, the vesting of the Shares or Units
awarded to Employees only as provided above shall be suspended after the leave
of absence exceeds a period of three (3) months.  Vesting of the Shares or Units
shall resume upon the Employee’s termination of the leave of absence and return
to service to the Company or a Related Entity.  The Vesting Schedule of the
Shares or Units shall be extended by the length of the suspension.
 
(iii) Notwithstanding the foregoing, in the event the Employee’s Continuous
Service terminates as the result of death, Retirement, or Disability, 100% of
the Shares or Units shall become fully vested and no longer subject to
forfeiture to the Company.  In addition, 100% of the Shares or Units shall
become fully vested and no longer subject to forfeiture to the Company
immediately prior to a Change in Control Event.
 
(iv) In addition, with respect to Grantees who are Senior Vice Presidents or
above only, in the event such Grantee’s Continuous Service terminates as a
result of Good Reason, 100% of the Shares or Units shall become fully vested and
no longer subject to forfeiture to the Company.
 
(v) With respect to Restricted Stock Units, awards shall be credited with
notional dividends at the same time, in the same form, and in equivalent amounts
as dividends that are payable from time to time on the Common Stock.  Any such
notional dividends shall be valued as of the date on which they are credited to
the Employee and reallocated to acquire additional Units.  Such additional Units
shall vest in accordance with the vesting schedule set forth in the applicable
Award Agreement as if such Units had been issued on the date of such Award (if
any).
 
For purposes of the Plan, “Good Reason” shall mean, with respect to Employees
who are employed in senior vice president level positions and above, (i) a
reduction by the Company in the Grantee’s base salary as in effect on the date
hereof, or (ii) any material breach of any material provision of any employment
agreement between the Grantee and the Company by the Company which is not cured
within sixty (60) days after written notice of such breach by the Grantee to the
Company.
 
(b)  
 Awards to Directors.  Subject to the Director’s Continuous Service, Awards
shall vest in accordance with either of the following schedules:

 
(i)           Forty percent (40%) of the Shares or Units subject to the Award
shall vest on the 4th of January following the award (Vesting Commencement
Date), and thirty
 

 
 12

--------------------------------------------------------------------------------

 

percent (30%) on each of the second and third anniversaries of the Vesting
Commencement Date.  Vesting of the Shares or Units shall accelerate so that one
hundred percent (100%) of the Shares or Units subject to the Award shall vest
(i) immediately prior to a Change in Control Event or (ii) upon termination of
the Director’s Continuous Service as a result of death, Disability or
Retirement.  With respect to Restricted Stock Units, the conversion of the Units
into Shares, however, will not occur until the Director’s Continuous Service
terminates, or immediately prior to a Change in Control Event.
 
 (ii)  With respect to Restricted Stock Units, awards shall be credited with
notional dividends at the same time, in the same form, and in equivalent amounts
as dividends that are payable from time to time on the Common Stock.  Any such
notional dividends shall be valued as of the date on which they are credited to
the Director and reallocated to acquire additional Units.  Such additional Units
shall vest in accordance with the vesting schedule set forth in the applicable
Award Agreement as if such Units had been issued on the date of such Award (if
any).
 
 
 13

--------------------------------------------------------------------------------

 

 SOUTHWEST GAS CORPORATION
 
2006 RESTRICTED STOCK/UNIT PLAN
 
[FOR DIRECTORS - REMOVE THIS LINE BEFORE USE]
 
NOTICE OF RESTRICTED STOCK UNIT AWARD
 
Grantee’s Name and Address:
         

 
       You (the “Grantee”) have been granted an award of Restricted Stock Units
(the “Award”), subject to the terms and conditions of this Notice of Restricted
Stock Unit Award (the “Notice”), the Southwest Gas Corporation 2006 Restricted
Stock/Unit Plan, as amended from time to time (the “Plan”), and the Restricted
Stock Unit Agreement (the “Agreement”) attached hereto, as follows.  Unless
otherwise provided herein, the terms in this Notice shall have the same meaning
as those defined in the Plan.
      
Award Number
 
Date of Award
 
Total Number of Restricted Stock
Units Awarded (the “Units”)
 

 
Vesting Schedule:
 
Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement, and the Plan, the Units will “vest” in accordance
with the following schedule:
 
Forty percent (40%) of the Units subject to the Award shall vest on the 4th of
January following the Date of Award (the “Vesting Commencement Date”), and
thirty percent (30%) on each of the second and third anniversaries of the
Vesting Commencement Date.  Vesting of the Units shall accelerate so that one
hundred percent (100%) of the Units subject to the Award shall vest (i)
immediately prior to a Change in Control Event or (ii) upon termination of the
Director’s Continuous Service as a result of death, Disability or
Retirement.  As provided in Section 3 of the Agreement, the conversion of the
Units into Shares, however, will not occur until certain terminations of the
Director’s Continuous Service or immediately prior to certain Change in Control
Events.
 
For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company.  If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.
 
In the event of the Grantee’s change in status from Director to consultant
or Employee, the determination of whether such change in status results in a
termination of Continuous Service will be determined in accordance with Section
409A of the Code.
 
Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason other than death, Disability or Retirement.  In the event the Grantee
terminates Continuous Service for any reason other than death, Disability or
Retirement, any Units held by the Grantee immediately following such termination
of the Grantee’s Continuous Service shall
 

 
 

--------------------------------------------------------------------------------

 

be deemed reconveyed to the Company and the Company shall thereafter be the
legal and beneficial owner of the Units and shall have all rights and interest
in or related thereto without further action by the Grantee.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.
 

 
Southwest Gas Corporation,
a California corporation
 
By:
   
Title:
 

 
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).  THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT NOR THE PLAN
SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE
GRANTEE’S CONTINUOUS SERVICE.
 
Grantee Acknowledges and Agrees:
 
The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan.  The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.
 
The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares.  The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.
 
By signing below (or by providing an electronic signature) and accepting the
grant of the Award, the Grantee: (i) consents to access electronic copies
(instead of receiving paper copies) of this Notice, the Agreement, the Plan and
the Plan prospectus (collectively, the “Plan Documents”) via the Company’s
intranet; (ii) represents that the Grantee has access to the Company’s intranet;
(iii) acknowledges receipt of electronic copies, or that the Grantee is already
in possession of paper copies of the Plan Documents; and (iv) acknowledges that
the Grantee is familiar with and accepts the Award subject to the terms and
provisions of the Plan Documents.
 
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan, and the Agreement shall be
resolved by the Administrator in
 

 
 2

--------------------------------------------------------------------------------

 

accordance with Section 8 of the Agreement.  The Grantee further agrees to the
venue selection and waiver of a jury trial in accordance with Section 9 of the
Agreement.  The Grantee further agrees to notify the Company upon any change in
his or her residence address indicated in this Notice.


Date:
             
Grantee’s Signature
                           
Grantee’s Printed Name
                           
Address
                           
City, State & Zip
 




 
 3

--------------------------------------------------------------------------------

 

Award Number:  __________________
 
SOUTHWEST GAS CORPORATION
2006 RESTRICTED STOCK/UNIT PLAN


RESTRICTED STOCK UNIT AGREEMENT
 
1.           Issuance of Units.  Southwest Gas Corporation, a California
corporation (the “Company”), hereby issues to the Grantee (the “Grantee”) named
in the Notice of Restricted Stock Unit Award (the “Notice”), an award (the
“Award”) of the Total Number of Restricted Stock Units Awarded set forth in the
Notice (the “Units”), subject to the Notice, this Restricted Stock Unit
Agreement (the “Agreement”) and the terms and provisions of the Southwest Gas
Corporation 2006 Restricted Stock/Unit Plan, as amended from time to time (the
“Plan”), which is incorporated herein by reference.  Unless otherwise provided
herein, the terms in this Agreement shall have the same meaning as those defined
in the Plan.
 
2.           Transfer Restrictions.  The Units may not be transferred in any
manner other than by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, the Grantee may designate a
beneficiary of the Units in the event of the Grantee’s death on a beneficiary
designation form provided by the Company.  The terms of this Agreement shall be
binding upon the executors, administrators, heirs, successors, and transferees
of the Grantee.
 
3.           Conversion of Units and Issuance of Shares.
 
(a) General.  Subject to Section 3(b), one share of Common Stock shall be
issuable for each vested Unit subject to the Award (the “Shares”) upon the
earlier of: (i) termination of the Grantee’s Continuous Service which also
constitutes a “separation from service” as such term is defined in Section 409A
of the Code and applicable guidance thereunder; or (ii)  immediately prior to
the specified effective date of a Change in Control Event (as defined in the
Plan, without regard to clause (v) of the definition) which also constitutes a
“change in the ownership or effective control, or in the ownership of a
substantial portion of the assets” (as defined in Section 409A of the Code) of
the Company.  Immediately thereafter, or as soon as administratively feasible,
the Company will transfer such Shares to the Grantee upon satisfaction of any
required tax or other withholding obligations.   Any unvested Units remaining as
of the date the Award is converted to Shares shall be forfeited.
 
(b) Delay of Conversion.  The conversion of the Units to Common Stock under
Section 3(a), above, shall be delayed in the event the Company reasonably
anticipates that the issuance of Common Stock would constitute a violation of
federal securities laws or other Applicable Law.  If the conversion of the Units
to Common Stock is delayed by the provisions of this Section 3(b), the
conversion of the Units to Common Stock shall occur at the earliest date at
which the Company reasonably anticipates issuing the Common Stock will not cause
a violation of federal securities laws or other Applicable Law.  For purposes of
this Section 3(b), the issuance of Common Stock that would cause inclusion in
gross income or the application of any penalty provision or other provision of
the Code is not considered a violation of Applicable Law.
 
(c) Delay of Issuance of Shares.  The Company shall delay the issuance of any
shares of Common Stock under this Section 3 to the extent it is necessary to
comply with
 

 
 

--------------------------------------------------------------------------------

 

Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of certain publicly-traded companies); in such event, any shares of
Common Stock to which the Grantee would otherwise be entitled during the six (6)
month period following the date of the Grantee’s termination of Continuous
Service will be issued on the first business day following the expiration of
such six (6) month period.
 
(d)  Right to Shares; Dividends.  The Grantee shall not have any right in, to or
with respect to any of the Shares (including any voting rights or rights with
respect to dividends paid on the Common Stock) issuable under the Award until
the Award is settled by the issuance of such Shares to the Grantee; provided,
however, that the Grantee’s Units shall be credited with notional dividends at
the same time, in the same form, and in equivalent amounts as dividends that are
payable from time to time on Shares.  Any such notional dividends shall be
valued as of the date on which they are credited to the Grantee and reallocated
to acquire additional Units.    Such additional Units shall vest in accordance
with the Vesting Schedule set forth in the Notice, as if such Units had been
issued on the Date of Award.
 
4.           Accelerated Conversion of Units and Issuance of Shares.  The
following circumstances shall permit an accelerated conversion of the Units and
the issuance of Shares:
 
(a)  Unforeseeable Emergency.  In the event of an Unforeseeable Emergency, the
Administrator may, in its sole discretion, permit the conversion of vested Units
and the corresponding issuance of the number of Shares to the Grantee equal in
value to an amount no greater than the amount necessary to satisfy the emergency
plus any taxes reasonably anticipated as a result of the distribution.  For
purposes of this Section 4(a), “Unforeseeable Emergency” shall mean an
unforeseeable emergency as defined in Code Section 409(a)(2)(B)(ii)(I) (as
limited by Code Section 409A(a)(2)(B)(ii)(II)), the regulations thereunder, and
any other published interpretive authority, as issued or amended from time to
time.
 
(b)  Domestic Relations Order.  In its sole discretion, the Administrator may
permit acceleration of the time or schedule for the conversion of vested Units
and corresponding issuance of the Shares to an individual other than the Grantee
as may be necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B)).
 
(c)  Conflict of Interest.  In its sole discretion, the Administrator may permit
acceleration of the time or schedule for the conversion of vested Units and
corresponding issuance of the Shares as may be necessary to comply with certain
ethics rules as provided in Treasury Regulations Section 1.409A-3(j)(4)(iii).
 
(d) Income Inclusion under Section 409A of the Code.  To the extent permitted
under Code Section 409A, in its sole discretion, the Administrator may permit
acceleration of the time or schedule for the conversion of vested Units and
corresponding issuance of the Shares at any time this Agreement fails to meet
the requirements of Section 409A of the Code and the corresponding
regulations.  Notwithstanding the foregoing, the accelerated distribution of
Shares upon conversion of vested Units to the Grantee under this Section 5(d)
shall not exceed the number of Shares with a value equal to the amount required
to be included as income by the Grantee as a result of the failure to meet the
requirements of Section 409A of the Code and the corresponding regulations.
 
(e) Dissolution or Bankruptcy.  To the extent permitted under Code Section 409A,
the Administrator shall have the authority, in its sole discretion, to terminate
this Agreement and convert vested Units into a distribution of Shares to the
Grantee for all of the
 

 
 

--------------------------------------------------------------------------------

 

Shares subject to this Agreement or, if applicable, to his or her beneficiary
within twelve (12) months of a corporate dissolution taxed under Section 331 of
the Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(a).  Any unvested Units shall be forfeited upon such termination of
this Agreement.  The total value of the accelerated distribution of Shares under
this Section 5(e) must be included in the Grantee’s gross income in the latest
of:
 
(i)                             The calendar year in which the Agreement is
terminated; or
 
(ii)                             The calendar year in which the issuance of the
Shares is administratively practicable.
 
(f)           Termination of the Plan by the Company.  To the extent permitted
under Code Section 409A, the Administrator shall have the authority, in its sole
discretion, to terminate this Agreement and convert vested Units into a
distribution of Shares to the Grantee for all of the Shares subject to this
Agreement to the Grantee or, if applicable, to his or her beneficiary provided
that:
 
(i)                             All arrangements sponsored by the Company that
would be aggregated with the Plan under Treasury Regulations Section 1.409A-1(c)
and all other published interpretive authority as issued or amended from time to
time if all Grantees under the Plan participated in all of the arrangements are
terminated;
 
(ii)                             No payments other than issuance of the Shares
hereunder and the payments under the other aggregated arrangements if the
termination had not occurred are made within twelve (12) months of the
termination of the Plan and the other aggregated arrangements;
 
(iii)                             All issuance of Shares subject to Awards under
the Plan and payments under the other aggregated arrangements are made within
twenty-four (24) months of the termination of the Plan and the other aggregated
arrangements; and
 
                                (iv)           The Company does not adopt a new
arrangement that would be aggregated with the Plan and any other terminated
arrangements under Treasury Regulations Section 1.409A-1(c) and all other
published interpretive authority as issued or amended from time to time if
Grantees under the Plan had participated in both arrangements, at any time
within five (5) years following the date of termination of the Plan and the
other terminated arrangements.
 
5.           Taxes.
 
(a)  Tax Liability.  The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award.  Neither the Company nor
any Related Entity makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
Award or the subsequent sale of Shares issuable pursuant to the Award.  The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate the Grantee’s tax liability.
 

 
 

--------------------------------------------------------------------------------

 

(b)  Payment of Withholding Taxes.  Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.
 
(i)                             By Share Withholding.  The Grantee authorizes
the Company to, upon the exercise of its sole discretion, withhold from those
Shares issuable to the Grantee, the number of Shares sufficient to satisfy the
minimum applicable Tax Withholding Obligation.  The Grantee acknowledges that
the withheld Shares may not be sufficient to satisfy the Grantee’s minimum Tax
Withholding Obligation.  Accordingly, the Grantee agrees to pay to the Company
or any Related Entity as soon as practicable, including through additional
payroll withholding, any amount of the Tax Withholding Obligation that is not
satisfied by the withholding of Shares described above.
 
(ii)                             By Sale of Shares.  Unless the Grantee
determines to satisfy the Tax Withholding Obligation by some other means in
accordance with clause (iii) below, the Grantee’s acceptance of this Award
constitutes the Grantee’s instruction and authorization to the Company and any
brokerage firm determined acceptable to the Company for such purpose to sell on
the Grantee’s behalf a number of Shares from those Shares issuable to the
Grantee as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy the minimum applicable Tax Withholding Obligation.  Such
Shares will be sold on the day such Tax Withholding Obligation arises (e.g., a
vesting date) or as soon thereafter as practicable.  The Grantee will be
responsible for all broker’s fees and other costs of sale, and the Grantee
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale.  To the extent the proceeds of
such sale exceed the Grantee’s minimum Tax Withholding Obligation, the Company
agrees to pay such excess in cash to the Grantee.  The Grantee acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation.  Accordingly, the Grantee agrees to pay to the Company or any
Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the sale of Shares described above.
 
Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus, and severance payments) payable to the Grantee by the
Company and/or a Related Entity.
 
6.           Entire Agreement; Governing Law.  The Notice, the Plan, and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Nevada without giving effect to any choice of law or rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Nevada to the rights and duties of the parties.  Should any
provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective
and shall remain enforceable.
 

 
 

--------------------------------------------------------------------------------

 

7.           Construction.  The captions used in the Notice and this Agreement
are inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
8.           Administration and Interpretation.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Agreement shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
9.           Venue and Waiver of Jury Trial.  The parties agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan, or
this Agreement shall be brought in the United States District Court for the
District of Nevada (or should such court lack jurisdiction to hear such action,
suit or proceeding, in a Nevada state court in the county in which the Company
is located), and that the parties shall submit to the jurisdiction of such
court.  The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action, or proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE
ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION, OR
PROCEEDING.  If any one or more provisions of this Section 9 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
 
10.           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service ,or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
11.           Amendment and Delay to Meet the Requirements of Section 409A.  The
Grantee acknowledges that the Company, in the exercise of its sole discretion
and without the consent of the Grantee, may amend or modify this Agreement in
any manner and delay the issuance of any Shares issuable pursuant to this
Agreement to the minimum extent necessary to meet the requirements of Section
409A of the Code as amplified by any Treasury regulations or guidance from the
Internal Revenue Service as the Company deems appropriate or
advisable. Notwithstanding the foregoing, the Company makes no representation
that the Award will comply with Code Section 409A and makes no undertaking to
prevent Code Section 409A from applying to or to mitigate its effect on the
Award.
 
 
END OF AGREEMENT
 


 
 
 
 

--------------------------------------------------------------------------------

 

SOUTHWEST GAS CORPORATION


2006 RESTRICTED STOCK/UNIT PLAN
 
[FOR EMPLOYEES THROUGH VICE PRESIDENTS - REMOVE THIS LINE BEFORE USE]
 
NOTICE OF RESTRICTED STOCK UNIT AWARD
 
 
Grantee’s Name and Address:
         

 
       You (the “Grantee”) have been granted an award of Restricted Stock Units
(the “Award”), subject to the terms and conditions of this Notice of Restricted
Stock Unit Award (the “Notice”), the Southwest Gas Corporation 2006 Restricted
Stock/Unit Plan, as amended from time to time (the “Plan”) and the Restricted
Stock Unit Agreement (the “Agreement”), attached hereto, as follows.  Unless
otherwise provided herein, the terms in this Notice shall have the same meaning
as those defined in the Plan.
 
 
Award Number
 
Date of Award
 
Total Number of Restricted Stock
Units Awarded (the “Units”)
 

 
Vesting Schedule:
 
Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement, and the Plan, the Units will “vest” in accordance
with the following schedule:
 
Forty percent (40%) of the Units subject to the Award shall vest on the 4th of
January following the Date of Award (the “Vesting Commencement Date”) and thirty
percent (30%) of the Units subject to the Award shall vest on each of the second
and third anniversaries of the Vesting Commencement Date.
 
Notwithstanding the foregoing, in the event the Grantee’s Continuous Service
terminates as the result of death, Retirement, or Disability, 100% of the Units
shall become fully vested and no longer subject to forfeiture to the
Company.  In addition, in the event of a Change in Control Event (as defined in
the Plan, without regard to clause (v) of the definition), 100% of the Units
shall become fully vested and no longer subject to forfeiture to the Company.
 
For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company.  If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.
 
During any authorized leave of absence, the vesting of the Units as provided in
this schedule shall be suspended (to the extent permitted under Section 409A of
the Code) after the leave of absence exceeds a period of three (3) months.  The
Vesting Schedule of the Units shall be extended by the length of the
suspension.  Vesting of the Units shall resume upon the Grantee’s termination of
the leave of absence and return to service to the Company or a
 

 
 

--------------------------------------------------------------------------------

 

Related Entity; provided, however, that if the leave of absence exceeds six (6)
months, and a return to service upon expiration of such leave is not guaranteed
by statute or contract, then (a) the Grantee’s Continuous Service shall be
deemed to terminate on the first date following such six-month period and (b)
the Grantee will forfeit the Units that are unvested on the date of the
Grantee’s termination of Continuous Service.  To the extent an authorized leave
of absence is due to a medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of at
least six (6) months and such impairment causes the Grantee to be unable to
perform the duties of the Grantee’s position employment or of any substantially
similar position of employment, the six (6) month period in the prior sentence
shall be twenty-nine (29) months. An authorized leave of absence shall include
sick leave, military leave, or other bona fide leave of absence (such as
temporary employment by the government).
 
In the event of the Grantee’s change in status from Employee to consultant
or Director, the determination of whether such change in status results in a
termination of Continuous Service will be determined in accordance with Section
409A of the Code.
 
Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason other than death, Disability, or Retirement.  In the event that,
prior to a Change in Control Event, the Grantee terminates Continuous Service
for any reason other than death, Disability, or Retirement, any Units held by
the Grantee immediately following such termination of the Grantee’s Continuous
Service shall be deemed reconveyed to the Company and the Company shall
thereafter be the legal and beneficial owner of the Units and shall have all
rights and interest in or related thereto without further action by the Grantee.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.
 

 
Southwest Gas Corporation,
a California corporation
 
By:
   
Title:
 



 
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD, OR ACQUIRING SHARES HEREUNDER).  THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.
 


 

 
2 

--------------------------------------------------------------------------------

 

Grantee Acknowledges and Agrees:
 
The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice, the Agreement, and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement, and the Plan.  The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.
 
The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period,” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares.  The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.
 
By signing below (or by providing an electronic signature) and accepting the
grant of the Award, the Grantee: (i) consents to access electronic copies
(instead of receiving paper copies) of this Notice, the Agreement, the Plan, and
the Plan prospectus (collectively, the “Plan Documents”) via the Company’s
intranet; (ii) represents that the Grantee has access to the Company’s intranet;
(iii) acknowledges receipt of electronic copies, or that the Grantee is already
in possession of paper copies, of the Plan Documents; and (iv) acknowledges that
the Grantee is familiar with and accepts the Award subject to the terms and
provisions of the Plan Documents.
 
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan, and the Agreement shall be
resolved by the Administrator in accordance with Section 8 of the
Agreement.  The Grantee further agrees to the venue selection and waiver of a
jury trial in accordance with Section 9 of the Agreement.  The Grantee further
agrees to notify the Company upon any change in his or her residence address
indicated in this Notice.
 


Date:
             
Grantee’s Signature
                           
Grantee’s Printed Name
                           
Address
                           
City, State & Zip
 




 
 3

--------------------------------------------------------------------------------

 

Award Number:  __________________
 
SOUTHWEST GAS CORPORATION
2006 RESTRICTED STOCK/UNIT PLAN


RESTRICTED STOCK UNIT AGREEMENT
 
1.           Issuance of Units.  Southwest Gas Corporation, a California
corporation (the “Company”), hereby issues to the Grantee (the “Grantee”) named
in the Notice of Restricted Stock Unit Award (the “Notice”) an award (the
“Award”) of the Total Number of Restricted Stock Units Awarded set forth in the
Notice (the “Units”), subject to the Notice, this Restricted Stock Unit
Agreement (the “Agreement”) and the terms and provisions of the Southwest Gas
Corporation 2006 Restricted Stock/Unit Plan, as amended from time to time (the
“Plan”), which is incorporated herein by reference.  Unless otherwise provided
herein, the terms in this Agreement shall have the same meaning as those defined
in the Plan.
 
2.           Transfer Restrictions.  The Units may not be transferred in any
manner other than by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, the Grantee may designate a
beneficiary of the Units in the event of the Grantee’s death on a beneficiary
designation form provided by the Company.  The terms of this Agreement shall be
binding upon the executors, administrators, heirs, successors, and transferees
of the Grantee.
 
3.           Conversion of Units and Issuance of Shares.
 
(a) General.  Subject to Section 3(b), one share of Common Stock shall be
issuable for each Unit subject to the Award (the “Shares”) upon the earliest of:
(i) vesting (other than vesting pursuant to (A) a Change in Control Event which
is not a 409A Change in Control Event (as defined below) or (B) a termination of
Continuous Service which is not a “separation from service” (a “409A Separation
from Service”), if the issuance following such vesting would not satisfy the
“short term deferral” rule, as both of such terms are defined in the Treasury
regulations and other guidance under Code Section 409A); (ii) immediately prior
to the specified effective date of a Change in Control Event (as defined in the
Plan, without regard to clause (v) of the definition) which also constitutes a
“change in the ownership or effective control, or in the ownership of a
substantial portion of the assets” (as defined in Section 409A of the Code) of
the Company (a “409A Change in Control Event”); and (iii) following a Change in
Control Event (as defined in the Plan, without regard to clause (v) of the
definition) or other vesting event which did not result in the conversion of
Units into Common Stock, any termination of the Grantee’s employment or other
service to the Company or a Related Entity that constitutes a 409A Separation
from Service.  Immediately thereafter, or as soon as administratively feasible,
the Company will transfer such Shares to the Grantee upon satisfaction of any
required tax or other withholding obligations.
 
(b) Delay of Conversion.  The conversion of the Units to Common Stock under
Section 3(a), above, shall be delayed in the event the Company reasonably
anticipates that the issuance of Common Stock would constitute a violation of
federal securities laws or other Applicable Law.  If the conversion of the Units
to Common Stock is delayed by the provisions of this Section 3(b), the
conversion of the Units to Common Stock shall occur at the earliest date at
which the Company reasonably anticipates issuing the Common Stock will not cause
a violation
 

 
 

--------------------------------------------------------------------------------

 

of federal securities laws or other Applicable Law.  For purposes of this
Section 3(b), the issuance of Common Stock that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.
 
(c) Delay of Issuance of Shares.  The Company shall delay the issuance of any
shares of Common Stock under this Section 3 to the extent it is necessary to
comply with Section 409A(a)(2)(B)(i) of the Code (relating to payments made to
certain “key employees” of certain publicly-traded companies); in such event,
any shares of Common Stock to which the Grantee would otherwise be entitled
during the six (6) month period following the date of the Grantee’s termination
of Continuous Service will be issued on the first business day following the
expiration of such six (6) month period.
 
(d)  Right to Shares; Dividends.  The Grantee shall not have any right in, to or
with respect to any of the Shares (including any voting rights or rights with
respect to dividends paid on the Common Stock), issuable under the Award until
the Award is settled by the issuance of such Shares to the Grantee; provided,
however, that the Grantee’s Units shall be credited with notional dividends at
the same time, in the same form, and in equivalent amounts as dividends that are
payable from time to time on Shares.  Any such notional dividends shall be
valued as of the date on which they are credited to the Grantee and reallocated
to acquire additional Units.  Such additional Units shall vest in accordance
with the vesting schedule set forth in the applicable Notice, as if such Units
had been issued on the Date of Award.
 
4.           Accelerated Conversion of Units and Issuance of Shares.  To the
extent permitted under Code Section 409A, in its sole discretion, the
Administrator may permit acceleration of the time or schedule for the conversion
of vested Units and corresponding issuance of the Shares at any time this
Agreement fails to meet the requirements of Section 409A of the Code and the
corresponding regulations.  Notwithstanding the foregoing, the accelerated
distribution of Shares upon conversion of vested Units to the Grantee under this
Section 4 shall not exceed the number of Shares with a value equal to the amount
required to be included as income by the Grantee as a result of the failure to
meet the requirements of Section 409A of the Code and the corresponding
regulations.
 
5.           Taxes.
 
(a) Tax Liability.  The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award.  Neither the Company nor
any Related Entity makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
Award or the subsequent sale of Shares issuable pursuant to the Award.  The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate the Grantee’s tax liability.
 
(b) Payment of Withholding Taxes.  Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.
 
(i)           By Share Withholding.  The Grantee authorizes the Company to, upon
the exercise of its sole discretion, withhold from those Shares issuable to the
Grantee, the
 

 
 

--------------------------------------------------------------------------------

 

number of Shares sufficient to satisfy the minimum applicable Tax Withholding
Obligation.  The Grantee acknowledges that the withheld Shares may not be
sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation.  Accordingly, the Grantee agrees to pay to the Company or any
Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the withholding of Shares described above.
 
(ii)           By Sale of Shares.  Unless the Grantee determines to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation.  Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable.  The Grantee will be responsible for all broker’s
fees and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale.  To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee.  The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation.  Accordingly, the Grantee agrees to pay to the
Company or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the sale of Shares described above.
 
Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus, and severance payments) payable to the Grantee by the
Company and/or a Related Entity.
 
6.           Entire Agreement; Governing Law.  The Notice, the Plan, and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Nevada without giving effect to any choice of law or rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Nevada to the rights and duties of the parties.  Should any
provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.
 
7.           Construction.  The captions used in the Notice and this Agreement
are inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
8.           Administration and Interpretation.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Agreement shall be submitted by
 

 
 

--------------------------------------------------------------------------------

 

the Grantee or by the Company to the Administrator.  The resolution of such
question or dispute by the Administrator shall be final and binding on all
persons.
 
9.           Venue and Waiver of Jury Trial.  The parties agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan, or
this Agreement shall be brought in the United States District Court for the
District of Nevada (or should such court lack jurisdiction to hear such action,
suit or proceeding, in a Nevada state court in the county in which the Company
is located), and that the parties shall submit to the jurisdiction of such
court.  The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action, or proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE
ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION, OR
PROCEEDING.  If any one or more provisions of this Section 9 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
 
10.           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service, or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
11.           Amendment and Delay to Meet the Requirements of Section 409A.  The
Grantee acknowledges that the Company, in the exercise of its sole discretion
and without the consent of the Grantee, may amend or modify this Agreement in
any manner and delay the issuance of any Shares issuable pursuant to this
Agreement to the minimum extent necessary to meet the requirements of Section
409A of the Code as amplified by any Treasury regulations or guidance from the
Internal Revenue Service as the Company deems appropriate or
advisable. Notwithstanding the foregoing, the Company makes no representation
that the Award will comply with Code Section 409A and makes no undertaking to
prevent Code Section 409A from applying to the Award or to mitigate its effects
on the Award.
 
END OF AGREEMENT
 





 
 

--------------------------------------------------------------------------------

 

 SOUTHWEST GAS CORPORATION
 
2006 RESTRICTED STOCK/UNIT PLAN
 
[FOR EXECUTIVE OFFICERS - SENIOR VICE PRESIDENT AND ABOVE - REMOVE THIS LINE
BEFORE USE]
 
NOTICE OF RESTRICTED STOCK UNIT AWARD
 
Grantee’s Name and Address:
         

 
You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Southwest Gas Corporation 2006 Restricted
Stock/Unit Plan, as amended from time to time (the “Plan”) and the Restricted
Stock Unit Agreement (the “Agreement”), attached hereto, as follows.  Unless
otherwise provided herein, the terms in this Notice shall have the same meaning
as those defined in the Plan.
 
Award Number
 
Date of Award
 
Total Number of Restricted Stock
Units Awarded (the “Units”)
 

Vesting Schedule:
 
Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement, and the Plan, the Units will “vest” in accordance
with the following schedule:
 
Forty percent (40%) of the Units subject to the Award shall vest on the 4th of
January following the Date of Award (the “Vesting Commencement Date”) and thirty
percent (30%) of the Units subject to the Award shall vest on each of the second
and third anniversaries of the Vesting Commencement Date.
 
Notwithstanding the foregoing, in the event the Grantee’s Continuous Service
terminates as the result of death, Retirement, or Disability, 100% of the Units
shall become fully vested and no longer subject to forfeiture to the
Company.  In addition, in the event of a Change in Control Event (as defined in
the Plan, without regard to clause (v) of the definition), 100% of the Units
shall become fully vested and no longer subject to forfeiture to the Company.
 
In addition, in the event the Grantee terminates his or her Continuous Service
for “Good Reason” (as defined in Appendix A of the Plan), 100% of the Units
shall become fully vested and no longer subject to forfeiture to the Company.
 
For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company.  If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.
 

 
 

--------------------------------------------------------------------------------

 

During any authorized leave of absence, the vesting of the Units as provided in
this schedule shall be suspended (to the extent permitted under Section 409A of
the Code) after the leave of absence exceeds a period of three (3) months.  The
Vesting Schedule of the Units shall be extended by the length of the
suspension.  Vesting of the Units shall resume upon the Grantee’s termination of
the leave of absence and return to service to the Company or a Related Entity;
provided, however, that if the leave of absence exceeds six (6) months, and a
return to service upon expiration of such leave is not guaranteed by statute or
contract, then (a) the Grantee’s Continuous Service shall be deemed to terminate
on the first date following such six-month period and (b) the Grantee will
forfeit the Units that are unvested on the date of the Grantee’s termination of
Continuous Service.  To the extent an authorized leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least six (6) months
and such impairment causes the Grantee to be unable to perform the duties of the
Grantee’s position employment or of any substantially similar position of
employment, the six (6) month period in the prior sentence shall be twenty-nine
(29) months.  An authorized leave of absence shall include sick leave, military
leave, or other bona fide leave of absence (such as temporary employment by the
government).
 
In the event of the Grantee’s change in status from Employee to consultant or
Director, the determination of whether such change in status results in a
termination of Continuous Service will be determined in accordance with Section
409A of the Code.
 
Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason other than death, Disability, Retirement, or termination of such
service by the Grantee for Good Reason.  In the event that, prior to a Change in
Control Event, the Grantee terminates Continuous Service for any reason other
than death, Disability, Retirement, or termination of such service by the
Grantee for Good Reason, any Units held by the Grantee immediately following
such termination of the Grantee’s Continuous Service shall be deemed reconveyed
to the Company and the Company shall thereafter be the legal and beneficial
owner of the Units and shall have all rights and interest in or related thereto
without further action by the Grantee.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.
 

 
Southwest Gas Corporation,
a California corporation
 
By:
   
Title:
 

 
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD, OR ACQUIRING SHARES HEREUNDER).  THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS
 

 
 2

--------------------------------------------------------------------------------

 

A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S
STATUS IS AT WILL.
 
Grantee Acknowledges and Agrees:
 
The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice, the Agreement, and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement, and the Plan.  The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.
 
The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period,” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares.  The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.
 
By signing below (or by providing an electronic signature) and accepting the
grant of the Award, the Grantee: (i) consents to access electronic copies
(instead of receiving paper copies) of this Notice, the Agreement, the Plan, and
the Plan prospectus (collectively, the “Plan Documents”) via the Company’s
intranet; (ii) represents that the Grantee has access to the Company’s intranet;
(iii) acknowledges receipt of electronic copies, or that the Grantee is already
in possession of paper copies, of the Plan Documents; and (iv) acknowledges that
the Grantee is familiar with and accepts the Award subject to the terms and
provisions of the Plan Documents.
 
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan, and the Agreement shall be
resolved by the Administrator in accordance with Section 8 of the
Agreement.  The Grantee further agrees to the venue selection and waiver of a
jury trial in accordance with Section 9 of the Agreement.  The Grantee further
agrees to notify the Company upon any change in his or her residence address
indicated in this Notice.
 
Date:
             
Grantee’s Signature
                           
Grantee’s Printed Name
                           
Address
                           
City, State & Zip
 




 
 3

--------------------------------------------------------------------------------

 

Award Number:  __________________
 
SOUTHWEST GAS CORPORATION
2006 RESTRICTED STOCK/UNIT PLAN


RESTRICTED STOCK UNIT AGREEMENT
 
1.           Issuance of Units.  Southwest Gas Corporation, a California
corporation (the “Company”), hereby issues to the Grantee (the “Grantee”) named
in the Notice of Restricted Stock Unit Award (the “Notice”) an award (the
“Award”) of the Total Number of Restricted Stock Units Awarded set forth in the
Notice (the “Units”), subject to the Notice, this Restricted Stock Unit
Agreement (the “Agreement”) and the terms and provisions of the Southwest Gas
Corporation 2006 Restricted Stock/Unit Plan, as amended from time to time (the
“Plan”), which is incorporated herein by reference.  Unless otherwise provided
herein, the terms in this Agreement shall have the same meaning as those defined
in the Plan.
 
2.           Transfer Restrictions.  The Units may not be transferred in any
manner other than by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, the Grantee may designate a
beneficiary of the Units in the event of the Grantee’s death on a beneficiary
designation form provided by the Company.  The terms of this Agreement shall be
binding upon the executors, administrators, heirs, successors, and transferees
of the Grantee.
 
3.           Conversion of Units and Issuance of Shares.
 
(a)  General.   Subject to Section 3(b), one share of Common Stock shall be
issuable for each Unit subject to the Award (the “Shares”) upon the earliest of:
(i) vesting (other than vesting pursuant to (A) a Change in Control Event which
is not a 409A Change in Control Event (as defined below) or (B) a termination of
Continuous Service which is not a “separation from service” (a “409A Separation
from Service”), if the issuance following such vesting would not satisfy the
“short term deferral” rule, as both of such terms are defined in the Treasury
regulations and other guidance under Code Section 409A); (ii) immediately prior
to the specified effective date of a Change in Control Event (as defined in the
Plan, without regard to clause (v) of the definition) which also constitutes a
“change in the ownership or effective control, or in the ownership of a
substantial portion of the assets” (as defined in Section 409A of the Code) of
the Company (a “409A Change in Control Event”); and (iii) following a Change in
Control Event (as defined in the Plan, without regard to clause (v) of the
definition) or other vesting event which did not result in the conversion of
Units into Common Stock, any termination of the Grantee’s employment or other
service to the Company or a Related Entity that constitutes a 409A Separation
from Service.  Immediately thereafter, or as soon as administratively feasible,
the Company will transfer such Shares to the Grantee upon satisfaction of any
required tax or other withholding obligations.
 
(b)  Delay of Conversion.  The conversion of the Units to Common Stock under
Section 3(a), above, shall be delayed in the event the Company reasonably
anticipates that the issuance of Common Stock would constitute a violation of
federal securities laws or other Applicable Law.  If the conversion of the Units
to Common Stock is delayed by the provisions of this Section 3(b), the
conversion of the Units to Common Stock shall occur at the earliest date at
which the Company reasonably anticipates issuing the Common Stock will not cause
a violation
 

 
 

--------------------------------------------------------------------------------

 

of federal securities laws or other Applicable Law.  For purposes of this
Section 3(b), the issuance of Common Stock that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.
 
(c)  Delay of Issuance of Shares.  The Company shall delay the issuance of any
shares of Common Stock under this Section 3 to the extent it is necessary to
comply with Section 409A(a)(2)(B)(i) of the Code (relating to payments made to
certain “key employees” of certain publicly-traded companies); in such event,
any shares of Common Stock to which the Grantee would otherwise be entitled
during the six (6) month period following the date of the Grantee’s termination
of Continuous Service will be issued on the first business day following the
expiration of such six (6) month period.
 
(d)  Right to Shares; Dividends.  The Grantee shall not have any right in, to,
or with respect to any of the Shares (including any voting rights or rights with
respect to dividends paid on the Common Stock) issuable under the Award until
the Award is settled by the issuance of such Shares to the Grantee; provided,
however, that the Grantee’s Units shall be credited with notional dividends at
the same time, in the same form, and in equivalent amounts as dividends that are
payable from time to time on Shares.  Any such notional dividends shall be
valued as of the date on which they are credited to the Grantee and reallocated
to acquire additional Units.  Such additional Units shall vest in accordance
with the vesting schedule set forth in the applicable Notice, as if such Units
had been issued on the Date of Award.
 
4.           Accelerated Conversion of Units and Issuance of Shares.  To the
extent permitted under Code Section 409A, in its sole discretion, the
Administrator may permit acceleration of the time or schedule for the conversion
of vested Units and corresponding issuance of the Shares at any time this
Agreement fails to meet the requirements of Section 409A of the Code and the
corresponding regulations.  Notwithstanding the foregoing, the accelerated
distribution of Shares upon conversion of vested Units to the Grantee under this
Section 4 shall not exceed the number of Shares with a value equal to the amount
required to be included as income by the Grantee as a result of the failure to
meet the requirements of Section 409A of the Code and the corresponding
regulations.
 
5.           Taxes.
 
(a)           Tax Liability.  The Grantee is ultimately liable and responsible
for all taxes owed by the Grantee in connection with the Award, regardless of
any action the Company or any Related Entity takes with respect to any tax
withholding obligations that arise in connection with the Award.  Neither the
Company nor any Related Entity makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the grant or vesting of
the Award or the subsequent sale of Shares issuable pursuant to the Award.  The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate the Grantee’s tax liability.
 
(b)           Payment of Withholding Taxes.  Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.
 
(i)           By Share Withholding.  The Grantee authorizes the Company to, upon
the exercise of its sole discretion, withhold from those Shares issuable to the
Grantee, the
 

 
 

--------------------------------------------------------------------------------

 

number of Shares sufficient to satisfy the minimum applicable Tax Withholding
Obligation.  The Grantee acknowledges that the withheld Shares may not be
sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation.  Accordingly, the Grantee agrees to pay to the Company or any
Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the withholding of Shares described above.
 
(ii)           By Sale of Shares.  Unless the Grantee determines to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation.  Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable.  The Grantee will be responsible for all broker’s
fees and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale.  To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee.  The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation.  Accordingly, the Grantee agrees to pay to the
Company or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the sale of Shares described above.
 
Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus, and severance payments) payable to the Grantee by the
Company and/or a Related Entity.
 
6.           Entire Agreement; Governing Law.  The Notice, the Plan, and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Nevada without giving effect to any choice of law or rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Nevada to the rights and duties of the parties.  Should any
provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.
 
7.           Construction.  The captions used in the Notice and this Agreement
are inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
8.           Administration and Interpretation.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Agreement shall be submitted by
 

 
 

--------------------------------------------------------------------------------

 

the Grantee or by the Company to the Administrator.  The resolution of such
question or dispute by the Administrator shall be final and binding on all
persons.
 
9.           Venue and Waiver of Jury Trial.  The parties agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan, or
this Agreement shall be brought in the United States District Court for the
District of Nevada (or should such court lack jurisdiction to hear such action,
suit or proceeding, in a Nevada state court in the county in which the Company
is located), and that the parties shall submit to the jurisdiction of such
court.  The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action, or proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE
ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION, OR
PROCEEDING.  If any one or more provisions of this Section  9 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
 
10.           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service, or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
11.           Amendment and Delay to Meet the Requirements of Section 409A.  The
Grantee acknowledges that the Company, in the exercise of its sole discretion
and without the consent of the Grantee, may amend or modify this Agreement in
any manner and delay the issuance of any Shares issuable pursuant to this
Agreement to the minimum extent necessary to meet the requirements of Section
409A of the Code as amplified by any Treasury regulations or guidance from the
Internal Revenue Service as the Company deems appropriate or
advisable. Notwithstanding the foregoing, the Company makes no representation
that the Award will comply with Code Section 409A and makes no undertaking to
prevent Code Section 409A from applying to the Award or to mitigate its effects
on the Award.
 
END OF AGREEMENT
 




 

 
 

--------------------------------------------------------------------------------

 



 

